COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:            01-16-00383-CV
Style:                   In re International Agencies Co., Ltd., Relator
Date motion filed*:      June 1, 2016
Type of motion:          Unopposed First Motion for Extension of Time to File His Response to
                         Petition for Writ of Mandamus
Party filing motions:    Real Party in Interest Jon Malone, Court-Appointed Receiver
Document to be filed:    Response to Petition

Is appeal accelerated?      Yes (original proceeding).

If motion to extend time:
       Original due date:                 June 2, 2016
       Number of extensions granted:           0        Current Due Date: June 2, 2016
       Date Requested:                    June 15, 2016

Ordered that motion is:
            Granted
             If document is to be filed, document due: June 15, 2016.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________

Judge’s signature: /s/ Laura C. Higley
                   

Date: June 2, 2016




November 7, 2008 Revision